PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/397,152
Filing Date: 29 Apr 2019
Appellant(s): Novak et al.



__________________
Michael J. Marcin (Reg. No. 48,198)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/02/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Response to Arguments that The Cited Art fails to Disclose of Suggest “dynamically scheduling resource allocation for HARQ retransmissions of a packet,” as Recited in Claim 21 (Section I.C of Appeal Brief).

Regarding independent claim 21, Appellant submits that Sutivong does not anticipate the claimed subject matter “dynamically scheduling resource allocation for HARQ retransmissions of a packet” as recited in claim 21 (See Appeal Brief, page 4, section C).  Specifically, the Appellant has submitted the following arguments:
““…There is no indication in Sutivong that a different RF resource is being allocated for retransmissions, i.e. dynamic scheduling. Instead, Sutivong discloses fixed scheduling…” (Appeal Brief, page 5, 2nd Paragraph); and
“…Appellant respectfully submits that the plain language of claim 21 recites a fixed allocation for transmissions and a dynamic scheduling for retransmissions for a single mobile terminal…” (Appeal Brief, page 6, 1st Paragraph to 2nd Paragraph).

Initially, Examiner submits that the claimed subject matter “dynamically scheduling resource allocation for HARQ retransmissions of a packet” were given the broadest reasonable interpretation as directed by MPEP 2111.  Examiner submits that the claim does not specifically define what is meant by “dynamically scheduling” of resources.  There are no particular details on how resources are “dynamically allocated” or in what specific manner dynamic resource allocation is performed.  Thus, the Examiner has applied the broadest reasonable interpretation as directed by MPEP 2111.
Regarding argument (i), Examiner submits that Sutivong teaches specific manners of dynamically allocating resources for HARQ retransmissions which contrast to the broadly presented claimed subject matter of independent claim 21.  The on-demand pilot transmission employed by the method of Sutivong allows a based to schedule terminals for forward link data transmission based on forward link channel estimates.  Par. 0027-0028 discloses that the base station selects a set of one or more terminals for on-demand pilot transmission on the reverse link.  The base station may serve many terminals, initially, on the forward link but may be able to transmit data to only a subset of these terminals at any given moment based on channel estimates received from the terminals.  On-demand pilot transmission is also performed during initial transmission and HARQ retransmissions as shown in Figure 8 and Par. 0049-0050 and 0058-0059.  This is seen by the Examiner as a specific manner of performing “dynamically scheduling resource allocation for HARQ transmissions…” as initially, there is an allocation that exists for the initial transmission for a set of terminals and this allocation is updated for retransmissions based on received channel estimates from the terminals considering that the base 
The example of Sutivong of dynamically scheduling resource allocation is similar to what the present Specification discloses in Par. 0249-0250 of the PGPub of the application (also cited by Appellant in Page 5 of the Appeal Brief).  The original specification states “a fully dynamic resource allocation is employed meaning that a completely new allocation is performed for each scheduling interval....”  As explained above, a new allocation is performed on a succeeding transmission (i.e. scheduling interval) considering that instead of using the allocation of the initial set of terminals for transmission, the base station performs scheduling for a subset of the initial set of terminal based on the channel estimates received. 
In addition, in response to Appellant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which Appellant relies (i.e., “different RF resource is being allocated for retransmissions…” –page 5 of Appeal Brief, 2nd Par.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner submits that the claim broadly presents “dynamically scheduling resource allocation for HARQ retransmissions…” and the claim does not state any details with respect to different RF resource(s) being allocated (emphasis).
Regarding argument (ii), in response to Appellant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which Appellant relies (i.e., dynamic scheduling for retransmissions for a single mobile terminal.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner submits that the claim broadly presents “dynamically scheduling resource allocation for HARQ retransmissions of a packet…” and the claim does not state any details with respect to both transmissions and re-transmissions performed for a single mobile terminal (emphasis).
Based on the broadest reasonable interpretation as applied to independent claim 21, Examiner submits that given the current rejections and having the additional reasoning as presented above, the prior art reference Sutivong anticipates the claimed subject matter of independent claim 21.

Response to Arguments Presented by Appellant With Respect to the Rejections of Claims 23-24, 26-27, 29-30, 32-33, 35-36 and 38 (Section I.D of Appeal Brief)

Regarding claims 23-24, 26-27, 29-30, 32-33, 35-36 and 38, Appellant submits the same arguments as already presented with respect to independent claim 21.  Thus, the Examiner applies the same reasoning as already presented with respect to independent claim 21.


Response to Arguments Presented by Appellant With Respect to the Rejections of Claims 22, 25, 28, 31, 34, 37 and 39 (Sections II.A-B of Appeal Brief)

Regarding claims 22, 25, 28, 31, 34, 37 and 39, Appellant submits the same arguments as already presented with respect to independent claim 21.  Thus, the Examiner applies the same reasoning as already presented with respect to independent claim 21.

Response to Arguments Presented by Appellant With Respect to The Examiner’s Rejection of claim 39 Under 35 U.S.C. 103(a) Should be Reversed for an Additional Reason (Section II.C of Appeal Brief)

Regarding claim 39, Appellant has submitted that “Onnggosanusi fails to disclose “allocating a new resource/or each interval for retransmissions”…there is no indication that a new resource is allocated for each interval for retransmissions…That is, Onnggosanusi shows only that a new carrier may be selected for all retransmissions, and that a new carrier is selected each interval…” (Appeal Brief, page 8, 3rd Paragraph).
However, the Examiner respectfully disagrees with the Appellant and asserts that Onnggosanusi teaches the claimed subject matter as broadly presented in claim 39.
With respect to prior art reference Onnggosanusi, Figure 4B and Par. 0039-0040 discloses the details of the retransmission algorithm 450.  Par. 0039 shows an embodiment where the retransmission algorithm 450 performs retransmission on a different carrier compared to the original carrier in the initial transmission.  For example, carrier 1 is utilized on the initial transmission, and another carrier (i.e. carrier 2 or 3) is utilized on retransmissions on an interval repeatedly based on the need for subsequent retransmissions.  Hence, the retransmission algorithm 450 performs allocation of different/new resources for each interval of retransmissions (emphasis).
Based on the broadest reasonable interpretation as applied to claim 39, Examiner submits that given the current rejections and having the additional reasoning as presented above, the prior art reference Onggosanusi teaches the claimed subject matter of claim 39.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/REDENTOR PASIA/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
Conferees:
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412   


                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.